Case 1:16-cv-00988-LPS Document 560 Filed 05/21/21 Page 1 of 2 PageID #: 18605
                                                      Original Filing Date: May 14, 2021
                                                      Redacted Filing Date: May 21, 2021

                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

ONYX THERAPEUTICS, INC.,                          )
                                                  )
                       Plaintiff,                 ) C.A. No. 16-988 (LPS)
                                                  )
               v.                                 ) CONSOLIDATED
                                                  ) (for discovery purposes only)
CIPLA LIMITED and CIPLA USA, INC.,                )
                                                  ) REDACTED -
                       Defendants.                ) PUBLIC VERSION


                       DECLARATION OF KAREN JACOBS
            IN SUPPORT OF ONYX THERAPEUTICS, INC.’S BILL OF COSTS


       I, Karen Jacobs, declare as follows:

       1.      I am a partner with the law firm of Morris, Nichols, Arsht & Tunnell LLP, counsel of

record in this action for Plaintiff Onyx Therapeutics, Inc. (“Onyx”). I submit this declaration in

support of Onyx’s Bill of Costs filed concurrently herewith pursuant to 28 U.S.C. § 1920.

       2.      I have reviewed the records maintained by Morris, Nichols, Arsht & Tunnell LLP, by

O’Melveny & Myers LLP, by Marshall, Gerstein & Borun LLP, and by Amgen Inc. of the costs and

expenses incurred by Onyx in this matter. The costs included in Onyx’s Bill of Costs are correctly

stated and were necessarily incurred in this action. Furthermore, the services for which fees have

been charged were actually and necessarily performed.

       3.      Attached hereto as Exhibit A are a schedule and supporting documentation of

invoices of clerk fees incurred by Onyx in connection with this matter.

       4.      Attached hereto as Exhibit B are a schedule and supporting invoices for the fees

incurred by Onyx for court transcripts.

       5.      Attached hereto as Exhibit C are a schedule and supporting invoices for deposition

costs incurred by Onyx in connection with the depositions necessarily obtained for use in this case.
Case 1:16-cv-00988-LPS Document 560 Filed 05/21/21 Page 2 of 2 PageID #: 18606




This includes costs for transcripts and/or video recordings of witnesses who testified at trial (either

live or by designation) and costs for transcripts of witnesses who did not testify at trial but whose

testimony was otherwise necessarily obtained.

       6.      Attached hereto as Exhibit D are a schedule and supporting invoices for witness-

related costs incurred by Onyx in connection with witness attendance fees, travel expenses, and

subsistence allowances.

       7.      Attached hereto as Exhibits E, F and G are a schedule and supporting invoices for

exemplification, printing and copying done in connection with this litigation. This includes

converting documents to the parties’ agreed-upon production format, endorsing trial exhibits,

copying potential trial exhibits, and printing witness binders for use at trial. This does not include

the meal and travel costs charged by Impact Trial Consulting LLC. This also does not include the

cost to rent a printer from the Court.

       8.      Attached hereto as Exhibit H are a schedule and supporting invoices for costs of

certified file wrappers.

       I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge and ability.

       Executed on May 14, 2021 in Wilmington, Delaware.



                                                   /s/ Karen Jacobs
                                                   Karen Jacobs (#2881)
